Case: 21-11235     Document: 00516340821         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 2, 2022
                                  No. 21-11235
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Erika Perez-Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-72-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Erika Perez-Garcia appeals the within-guidelines 57-month sentence
   imposed following her guilty plea conviction for illegal reentry. She concedes
   that the district court provided adequate reasons to support the prison term
   but asserts that the court was further obligated under Rita v. United States,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11235      Document: 00516340821           Page: 2    Date Filed: 06/02/2022




                                     No. 21-11235


   551 U.S. 338 (2007), to specifically address her nonfrivolous arguments for
   a below-guidelines sentence. We review this forfeited objection for plain
   error. See United States v. Coto-Mendoza, 986 F.3d 583, 585-86 (5th Cir.),
   cert. denied, 142 S. Ct. 207 (2021).
          The record as a whole reflects that the district court considered Perez-
   Garcia’s arguments for a lesser sentence, including that she had been brought
   to the United States as a young child, had attended public schools, almost
   qualified for derivative citizenship, suffered from mental health issues and
   poverty, and had returned to the United States only to be with her children.
   The court’s stated explanation for the within-guidelines sentence provided a
   reasoned basis for it. Accordingly, the court did not err by failing to reference
   each of Perez-Garcia’s arguments. See Rita, 551 U.S. at 343-45, 356, 358-59;
   Coto-Mendoza, 986 F.3d at 584, 586-87 & nn.4-6; United States v. Becerril-
   Pena, 714 F.3d 347, 351-52 (5th Cir. 2013). The judgment of the district court
   is therefore AFFIRMED.
          The Government’s motion for summary affirmance is DENIED as
   MOOT. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969). In the interest of judicial economy, the alternative motion for an
   extension of time to file a brief on the merits is similarly DENIED as
   MOOT.




                                          2